             Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

PROASSURANCE SPECIALTY INSURANCE                           )
COMPANY, INC.,                                             )
                                                           )      Civil Action
Plaintiff,                                                 )      No:__________
                                                           )
v.                                                         )
                                                           )
GENERATIONS ADULT DAY SERVICES, INC.,                      )
TIFFANI BROWN, LINDA BATTLE, and                           )
SUSAN MORAN AS ADMINISTRATOR OF THE                        )
ESTATE OF BRENDA NEWMAN, DECEASED,                         )
                                                           )
Defendants.                                                )

               COMPLAINT FOR RESCISSION OF INSURANCE CONTRACT
                      AND FOR DECLARATORY JUDGMENT

        COMES NOW, ProAssurance Specialty Insurance Company, Inc., (“ProAssurance”) and

files this Complaint, showing the Court as follows:

                                           PARTIES

                                                1.

        The Plaintiff, ProAssurance, is an Alabama Corporation, with its principal place of

business at 100 Brookwood Place, Birmingham, AL 35209.

                                                2.

        Defendant Generations Adult Day Services, Inc. (“Generations”) is a Georgia Nonprofit

Corporation, with its principal place of business at 275 Northside Crossing, Macon, GA 31210. It

may be served with process through its registered agent Kimberly Grimsley, 135 Senora Pl.,

Macon GA 31210. Thus, Generations is subject to the jurisdiction and venue of this Court.

                                                3.

        Defendant Tiffani Brown (“Brown”) is a citizen of the State of Georgia. Defendant Brown

                                          Page 1 of 18
          Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 2 of 18




resides at 210 Lagrange Ct, Macon, GA 31210, where she may be served with process. Thus, Ms.

Brown is subject to the jurisdiction and venue of this Court.

                                                    4.

        Defendant Linda Battle (“Battle”) is a citizen of the State of Georgia. Defendant Battle

resides at 193 Hidden Lakes Drive, Gray, GA 31032, where she may be served with process. Thus,

Ms. Battle is subject to the jurisdiction and venue of this Court.

                                                     5.

       Defendant Susan Moran (“Moran”) is the administrator of the Estate of Brenda Newman

(“Newman”) and is a citizen of the State of Georgia. Defendant Moran resides at 257 Jesse Scott

Road SE, Milledgeville GA, where she may be served with process. Thus, Ms. Moran is subject

to the jurisdiction and venue of this Court.

                                                    6.

       Defendant Moran has been named as a Defendant in this declaratory judgment action as

she is a third-party claimant against Generations, Brown, and Battle, in the lawsuit, Susan Moran,

as administrator of the estate of Brenda Newman v. Generations Adult Day Services Inc., Linda

Battle, and Tiffani Brown, No. 21-SCCV-092396, State Court of Macon-Bibb County GA (the

“Newman Lawsuit”). Although Georgia law provides that Defendant Moran is bound by a

judgment entered against Generations, Brown, and Battle, regardless of whether or not she is a

defendant in the case, Plaintiff has added Moran as a Defendant in this suit as it is permitted to do.

Old Republic v. Hartford, 944 F. Supp. 2d 1327 (2013).

                                 JURISDICTION AND VENUE

                                                     7.

       ProAssurance is an Alabama corporation and has its principal place of business in the State




                                               Page 2 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 3 of 18




of Alabama. Defendants are all citizens of the State of Georgia. The matter in controversy exceeds,

exclusive of interest and costs, the sum specified by 28 U.S.C. §1332. Thus, this Court has

jurisdiction in this matter pursuant to 28 U.S.C. §1332.

                                                  8.

       This action seeks a declaratory judgment pursuant to 28 U.S.C. §2201 and Federal Rule of

Civil Procedure 57, equitable relief, rescission under Georgia law (O.C.G.A. § 33-24-7), and other

relief under Georgia law.

                                                  9.

       Venue is proper in this Court as at least one Defendant resides in this district, and

substantially all of the matters addressed herein occurred in this district. 28 U.S.C.

§1391(b)(1)&(2).

                                             FACTS

   A. The Undisclosed Operations of Generations.

                                                  10.

       Generations provides services to adults and children with serious disabilities.

                                                  11.

       For part of its business, Generations operates “day programs.” For “Day Programs,”

Generations provides care to the adults and children at a facility for limited hours during the day.

There is no residential component to a Day Program. The adults and children leave the facility

each day to return to their private residence (the “Day Programs”).

                                                  12.

       Another part of Generations’ business is “residential services.” For these “Residential

Services,” Generations operates group care homes for adults in which these adults physically




                                           Page 3 of 18
          Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 4 of 18




reside at the facility. The adults do not leave the facility each day to return to a private residence

(the “Residential Services”).

                                                   13.

       Since at least July 1, 2018, Generations has provided Residential Services at 119 Orange

Street, Haddock, GA 31033 (the “Haddock Location”).

                                                   14.

       As detailed below, when filling out its Application for insurance with ProAssurance (the

“Application”), Generations did not disclose to ProAssurance that it provided the Residential

Services and, further, did not disclose its work at the Haddock Location. These were material

misstatements on the Application.

   B. The Haddock Location.

                                                   15.

       On July 1, 2018, Generations entered into a contract with Ms. Battle concerning services

for Ms. Newman at the Haddock Location. [Ex. 1, Professional Service Agreement between Ms.

Battle and Generations (hereinafter, the “Battle Agreement”)].

                                                   16.

       In the Battle Agreement, Ms. Battle and Generations agreed, in part, that Ms. Battle would

provide certain services to Ms. Newman at the Haddock Location. In exchange for this service,

Generations agreed, in part, to reimburse Ms. Battle at a rate of $110 per day.

                                                   17.

       The Battle Agreement expressly states that Ms. Battle is not an employee of Generations.

As the Battle Agreement reads in pertinent part, “Contractor is not an employee of the provider;

therefore, Contractor is exempt from for (sic) all federal, state, and local taxes. Contractor will not




                                            Page 4 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 5 of 18




receive a 1099 for tax purposes. Contractor exemption applies under foster-host care exclusion.”

[Battle Agreement, Sec. II. Para. C.].

   C. The Newman Lawsuit and the Facts Underlying the Same.

                                                 18.

        On January 22, 2021, Ms. Moran as administrator of the Estate of Ms. Newman filed suit

in the State Court of Bibb County, GA against Generations, Battle, and Brown. [Ex. 2, Complaint

in Newman Lawsuit].

                                                 19.

       The Newman Lawsuit alleges that Ms. Newman was a “resident” at the Haddock Location

which was operated by Generations, Battle, and Brown. [Compl. in Newman Lawsuit, para. 3-5].

                                                 20.

       The Newman Lawsuit alleges that Ms. Newman died while a “resident” at the Haddock

Location due to the alleged acts and omissions of Generations, Battle, and Brown. [Compl. in

Newman Lawsuit, para. 25, para. 30, para. 33]. The Newman Lawsuit alleges the following

counts: Count 1 (Negligence as to Generations); Count 2 (Negligence as to Ms. Brown); Count 3

(Negligence as to Ms. Battle); Count 4 (Damages for wrongful death and pain and suffering).

   D. The Insurance Application.

                                                 21.

        Generations purchased a Social Services Entity Liability Policy with ProAssurance, Policy

No. SFC9637218, Policy Period of 11/10/18 to 11/10/19 (the “Policy”). [Ex. 3, Policy].

                                                 22.

       The Policy followed other claims made and reported policies that ProAssurance had issued

to Generations in prior years. At the expiration of each policy period, Generations was required to




                                           Page 5 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 6 of 18




submit a new application to renew coverage with ProAssurance.

                                                 23.

       On or about November 9, 2018, Generations submitted a Renewal Application with

ProAssurance for the Policy (the “Application” or “Renewal Application”). [Ex. 4, Renewal

Application]. The Renewal Application is executed by an officer of Generations.

                                                 24.

       The Application contains a number of representations that are required of all applicants

seeking renewal of this insurance with ProAssurance. These representations are used by

ProAssurance’s underwriting department to make a decision as to whether or not to accept the

applicant as an insured for a renewal policy.

                                                 25.

       A portion of the Application is entitled “Professional Liability Application With No

Residential Exposure.” [Professional Liability Application With No Residential Exposure, p. 1].

This was executed by Kimberly McCoy-Hollis, the Executive Director, for Generations.

                                                 26.

       Section 1.3 of this portion of the Application requests information for “Location

Address(es).” The only addresses provided were as follows: “2800 Northside Crossing Macon GA

31210 (Admin Office); 2278 Ingleside Dr, Macon, GA 31204, 285 Rogers Ave Macon, GA

31204.” Id. There is no disclosure of the Haddock Location.

                                                 27.

       This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                 28.




                                           Page 6 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 7 of 18




       This same portion of the Application states, in part, as follows: “do you have any other

premises or operations not stated in this application?” Generations checked “No.” Id. at Sec. 2.15.

                                                 29.

       This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                 30.

       Another question in this Application requests Generations to describe its operations:

“Describe the nature of insured’s operation including types of services rendered and activities

conducted.” Id. at Sec. 1.14. Generations stated “ADULT DAYCARE FOSTER CARE

PLACEMENT AND HOME HEALTHCARE (HOMEMAKER AIDES).” Id. (emphasis

supplied). There is no mention of Residential Services for adults.

                                                 31.

       This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                 32.

       Another portion of the Application is entitled “Professional Liability Renewal Application

for Allied Health or Social Services.” [Ex. 3, p. 6]. This portion of the Application was executed

by Kimberly McCoy-Hollis, the Executive Director, for Generations.

                                                 33.

       Part II of this portion of the Application requested that Generations identify certain

exposures. As it stated, “Exposures (if a line below does not apply mark “NA”). Id. (emphasis

in original). One of the potential exposures was “occupied beds, residents.” Generations stated

“NA” for this exposure. Id.




                                           Page 7 of 18
          Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 8 of 18




                                                   34.

        This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                   35.

       The Application also contains multiple attestation clauses that the Application is true and

correct. The first attestation clause is in the Request to Bind.

       The applicant reaffirms and warrants that they have reviewed the application
       submitted to ProAssurance MidContinent Underwriters, Inc. and that all
       information contained in the application is true and correct and recognizes his or
       her responsibility to provide full and accurate information as requested in the
       application and to update all such information as appropriate.

[Request to Bind, p. 4]. This was signed by Ms. McCoy-Hollis on behalf of Generations on

November 9, 2018.


                                                   36.

       This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                   37.

       A second attestation states as follows:

       I understand and agree this Application and any and all supplements attached hereto
       may be made a part of any policy issued, and any such policy will be issued in
       reliance upon the representation made herein. I further understand and agree that
       failure to provide a true and accurate response to the foregoing questions may, at
       the option of the Company, result in the voiding of insurance issued in reliance on
       this Application and/or denial of claims under any policy issued.

[Professional Liability Application for Social Services with No Residential Exposure, p. 5]. This

was signed by Ms. McCoy-Hollis on behalf of Generations on November 9, 2018.




                                            Page 8 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 9 of 18




                                                  38.

       This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                  39.

       A third attestation states as follows:

       I understand and agree this Application and any and all supplements attached hereto
       may be made a part of any policy issued, and any such policy issued will be issued
       in reliance upon the representations made herein. I further understand and agree
       that failure to provide a true and accurate response to the foregoing questions may,
       at the option of the Company, result in the voiding of insurance issued in reliance
       on this Application and/or denial of claims under any policy issued.

[Professional Liability Renewal Application for Allied Health or Social Services, p. 2]. This was

signed by Ms. McCoy-Hollis on behalf of Generations on November 9, 2018.

                                                  40.

       This statement is false since, at the time, Generations had been operating at the Haddock

Location and providing Residential Services, since at least July 1, 2018.

                                                  41.

       Upon information and belief, the aforementioned representations are also false because

Generations had other undisclosed premises, in addition to the Haddock Location. Upon

information and belief, the aforementioned representations are also false because Generations had

been performing Residential Services for many years prior to the Application. The locations and

activities of Generations constitute important exposures for which ProAssurance unknowingly

accepted coverage.

                                                  42.

       Ms. McCoy-Hollis knew that Generations had other locations, including the Haddock

Location, and provided Residential Services. However, Ms. McCoy-Hollis concealed these facts



                                            Page 9 of 18
            Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 10 of 18




on the Application. Ms. McCoy-Hollis, and by operation of law the Defendants, had knowledge at

the time of filing the Application and should have disclosed the information but did not disclose

it. Accordingly, the Defendants’ representations on the application were fraudulent, false, and

material.

                                                43.

       ProAssurance issued the Policy in reliance upon these statements.

                                                44.

       The misrepresentations and/or false statements on the Application were material to the

acceptance of the risk and to the hazard assumed by ProAssurance.

                                                45.

       The omitted facts are facts that constitute additional exposures that could have led (and

ultimately did lead) to a claim against Generations. Accordingly, the misrepresentations and/or

false statements on the Application were material to the acceptance of the risk and to the hazard

assumed by ProAssurance.

                                                46.

       If ProAssurance had been aware of the facts surrounding Generations’ additional locations

and provision of Residential Services as required by the Policy, Application, and Georgia law, in

good faith, ProAssurance would not have issued the Policy.

                                                47.

       If ProAssurance had been aware of the facts surrounding Generations’ additional locations

and provision of Residential Services as required by the Policy, Application, and Georgia law, in

good faith, ProAssurance would not have issued the Policy at the premium rate applied for and/or

would not have provided coverage.




                                         Page 10 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 11 of 18




                                                  48.

       The Policy further makes clear that ProAssurance relied on Generations’ representations

when issuing the Policy, as it states:

       By acceptance of this policy, all insureds agree that the statements in the Coverage
       Summary and in their respective applications or renewal applications for
       insurance, and in any other material submitted to us in order to secure insurance
       coverage, are their agreements and representations, that this policy is issued in
       reliance upon the truth of such representations, and that this policy embodies all
       agreements existing between themselves and us or any of our agents relating to this
       insurance. In the event of any fraud, material misrepresentation or omission by any
       insured in any application or renewal application for insurance, or other material
       submitted to us to obtain insurance, this policy is void as to the party committing
       such fraud, material misrepresentation or omission, no coverage is afforded to such
       party hereby, and such party shall have no right to purchase a Reporting
       Endorsement.

[Policy, General Conditions XI, Ex. 3].

                                                  49.

       The Cover Page of the Policy likewise makes clear that ProAssurance relied on

Generations’ representations when issuing the Policy, as it states: “In consideration of the payment

of the premium, and in reliance upon the statements and representations in the applications for

insurance and the Coverage Summary, we agree to provide the insurance contained in the

policy.” [Policy, Social Services Entity Liability Policy Cover Page, p. 1].

                                                  50.

       Based on the false information contained in the application, ProAssurance approved the

renewal of coverage and issued the Policy. Therefore, according to Georgia law, ProAssurance is

entitled to rescind the Policy.

                                                  51.

       ProAssurance has tendered the amount of EIGHT THOUSAND EIGHT HUNDRED AND

FIFTY EIGHT DOLLARS ($8,858.00) to Generations as a refund for the premium paid for the



                                          Page 11 of 18
            Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 12 of 18




Policy. ProAssurance requests permission to interplead these funds if the tender is rejected.

                                                  52.

       Pursuant to O.C.G.A. § 33-24-7, Generations’ material misrepresentations on its

application for the Policy entitle ProAssurance as a matter of law to rescind the Policy.

   E. The Policy.

                                                  53.

       Subject to its terms, conditions, exclusions, and Georgia law, the Policy provides coverage

under two Policy parts. Part one is a General Liability Coverage (“GLC Part”). Part two is a

Professional Liability Coverage (“PLC Part”).

                                                  54.

        There are a number of terms of the Policy that make clear that the Newman Lawsuit is not

a covered claim, in whole or in part, under the GLC Part, PLC Part, or otherwise.

       i.       Defenses applicable to the Policy as a whole.

                                                  55.

       The Policy contains a number of “General Conditions” which are applicable to the Policy

as a whole. Condition V (Other Insurance) states: “The insurance provided by this policy is excess

over any other insurance and will not contribute or participate in any defense or indemnity until

all other insurance has been exhausted.” [Policy, General Conditions, Condition V.]. The term

“other insurance” is defined by the Policy as “any valid and collectible insurance, self insurance,

self-insured retention, self-insured trust, or risk transfer instrument of any kind, other than this

policy, that provides defense or indemnity to any insured for any claim, loss, liability, or damages

covered by this policy.” [Policy, Definitions, p. 3]. The Battle Agreement requires Ms. Battle to

maintain insurance for a claim related to Ms. Newman. [Battle Agremeent, Sec. II]. To the extent




                                          Page 12 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 13 of 18




that Ms. Battle obtained such insurance, the most that the Policy would provide is excess coverage,

if any, to the extent that the other Policy terms, conditions, and exclusions are met.

       ii.     Defenses applicable to the GLC Part.

                                                  56.

       The GLC Part has the following coverage parts: Coverage A (Bodily Injury and Property

Damage Liability) and Coverage B (Personal Injury and Advertising Injury Liability), and

Coverage C (Medical Payments). There are a number of terms that make clear that the Newman

Lawsuit is not covered under the Policy.

                                                  57.

       First, Ms. Battle is not an “insured” as such term is defined by the Policy. The GLC Part

defines “insured,” in pertinent part, to include: “employees, other than executive officers, but only

for acts within the scope of their employment by the policyholder or a covered subsidiary.”

[GLC Part, Sec. II, No. 6]. The term “policyholder” is defined as Generations. [Policy, Cover

page, p. 1]. There is no “covered subsidiary” under the Policy. [Policy, Coverage Summary, p.

2]. Accordingly, whether or not Ms. Battle is an insured depends upon whether or not she was an

“employee” of Generations as such term is defined by the Policy.

                                                  58.

       The Policy defines “employee” to mean “a person on the regular payroll of the

policyholder…who has federal income taxes withheld from his or her compensation and who has

an assigned work schedule.” [Policy, Definitions, p. 2]. It is clear that Ms. Battle does not meet

this definition. The Battle Agreement expressly states that Ms. Battle is not an “employee” of

Generations and will not have any taxes withheld. [Battle Agreement, Sec. II, para. C.]. Therefore,

Ms. Battle is not an “insured” under the Policy and, thus, is not entitled to coverage.




                                           Page 13 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 14 of 18




                                                 59.

       Second, Exclusion (i) states as follows: “The insurance provided by COVERAGE A does

not apply to:…bodily injury or property damage due to the rendering of or failure to render

professional health care services.” [CGL Part, Section I, No. 2. Exclusion (i)]. To the extent that

Generations, Battle, or Brown were providing professional health care services to Ms. Newman,

the Policy provides no coverage under the GLC Part.

                                                 60.

       Third, as to Coverage B, there is no coverage because the Newman Lawsuit does not meet

the Policy definition of “personal injury.” Coverage B states, in pertinent part, “Subject to the

applicable limit of liability, we will pay those sums (in excess of any applicable deductible) that

an insured becomes legally obligated to pay as damages because of personal injury….” [Policy,

GLC Part, Coverage B, Sec. 1, Para. a.]. The Policy defines “personal injury,” in pertinent part,

as follows: “Personal injury means injury, other than bodily injury….” [Policy, Definitions, p.

3]. “Bodily injury” means “physical bodily injury….” [Policy, Definitions, p. 1]. Because the

Newman Lawsuit concerns alleged bodily injuries to Ms. Newman, there is no coverage under

Coverage B of the GLC Part.

       iii.    Defenses applicable to the PLC Part.

                                                 61.

       The PLC Part generally provides the following coverage, subject to the applicable terms,

conditions and exclusions:

       we will pay on behalf of each insured all sums (in excess of any applicable
       deductible) which the insured shall become legally obligated to pay as damages
       because of any professional incident…This insurance applies to professional
       incidents arising out of professional services rendered anywhere in the world….




                                          Page 14 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 15 of 18




[Policy, PLC Part, Sec. I]. Accordingly, for there to be coverage under the PLC Part, the terms

“insured,” “professional incident,” and “professional services” must be met, along with the

other applicable terms, conditions, and exclusions.

                                                  62.

       First, Ms. Battle is not an “insured” as such term is defined by the Policy. The PLC Part

defines “insured,” in pertinent part, to include: “employees, other than executive officers, but only

for acts within the scope of their employment by the policyholder or a covered subsidiary.” [PLC

Part, Sec. VI, No. 6]. The term “policyholder” is defined as Generations. [Policy, Cover page, p.

1]. There is no “covered subsidiary” under the Policy. [Policy, Coverage Summary, p. 2].

Accordingly, whether or not Ms. Battle is an insured depends upon whether or not she was an

“employee” of Generations as such term is defined by the Policy.

                                                  63.

       The Policy defines “employee” to mean “a person on the regular payroll of the

policyholder…who has federal income taxes withheld from his or her compensation and who has

an assigned work schedule.” [Policy, Definitions, p. 2]. It is clear that Ms. Battle does not meet

this definition. The Battle Agreement expressly states that Ms. Battle is not an “employee” of

Generations and will not have any taxes withheld. [Battle Agreement, Sec. II, para. C.]. Therefore,

Ms. Battle is not an “insured” under the Policy and, thus, is not entitled to coverage.

                                                  64.

       Second, there is no coverage under the PLC Part for the Newman Lawsuit because the

terms “professional incident” and “professional services” are not met. Under the Policy, the term

“professional incident means any negligent act, error or omission in the furnishing of

professional services by an insured….” [Policy, Definitions, p. 3]. The term “professional




                                           Page 15 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 16 of 18




services means services rendered by an insured…within the scope of the profession or business

of the policyholder shown on the Coverage Summary.” [Policy, Definitions, p. 3]. The Coverage

Summary defines the Generations profession or business as follows: “Adult Day Care / Foster

Care Placement.” [Policy, Coverage Summary, p. 1]. There is no mention of “Residential

Services” because such services were not disclosed on the Application. Accordingly, because the

Newman Lawsuit concerns residential care, the terms “professional incident” and “professional

services” are not met and, thus, there is no coverage under the PLC Part.

                                                  65.

       Third, Exclusion (O) states as follows: “We will not pay damages because of any of the

following, and we will not provide a defense for any suit alleging any of the following:… Bodily

injury or property damage arising out of an occurrence for which an insured is afforded

coverage under the General Liability Coverage Part of this policy….” [Policy, PLC Part, Sec. III,

Exclusion O]. Accordingly, to the extent that it is determined that there is coverage for the Newman

Lawsuit under the GLC Part (though ProAssurance contends there is none), then there is no

coverage under the PLC Part.

                                 COUNT ONE: RESCISSION

                                                  66.

       Plaintiff incorporates the preceding paragraphs 1 through 65 of the Complaint as if fully

stated herein verbatim.

                                                  67.

       Pursuant to O.C.G.A. § 33-24-7, Generations’ material misrepresentations on its

Application for the Policy entitle ProAssurance as a matter of law to rescind the Policy. Thus, the

Policy is void ab initio based on the material misrepresentation in the Application.




                                          Page 16 of 18
         Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 17 of 18




                           COUNT TWO: DECLARATORY JUDGMENT

                                                   68.

        Plaintiff incorporates the preceding paragraphs 1 through 67 of the Complaint as if restated

fully here verbatim.

                                                   69.

        ProAssurance is in a position of uncertainty or insecurity with respect to its rights, status,

and other legal relations as to the Policy at issue. There is a genuine case and controversy between

ProAssurance and Defendants. ProAssurance shows that the claims made under the Policy are

excluded from coverage and/or that it is entitled to rescind the Policy. In the absence of a

declaratory judgment, ProAssurance will be forced either to pay for claims and to defend claims

for which it may not be liable, or in the alternative, to deny coverage or a defense and risk

additional liability.

                                                   70.

        In order to resolve the uncertainty surrounding these and other claims, ProAssurance

demands and is legally entitled to a declaratory judgment.

                                                   71.

        ProAssurance is entitled to a declaratory judgment that there is no coverage under the

Policy for the Newman Lawsuit.

        WHEREFORE, Plaintiff prays for the following relief:

        (1)     That the Court enter an Order rescinding the Policy ab initio;

        (2)     That the Court enter a Declaratory Judgment that the claims asserted in the Newman

Lawsuit are excluded from coverage under the terms and conditions of the Policy and

ProAssurance is relieved of its obligations under the Policy as to those claims;




                                           Page 17 of 18
       Case 5:21-cv-00086-MTT Document 1 Filed 03/10/21 Page 18 of 18




      (3)   That all costs be charged to the Defendants; and,

      (4)   that Plaintiff have such other and further relief as the Court deems just and proper.

      This, 10th day of MARCH, 2021

                                                  CARR & WEATHERBY, LLP

                                                  /s/Pitts Carr
                                                  W. Pitts Carr
                                                  Georgia Bar No. 112100
                                                  pcarr@wpcarr.com

                                                  /s/Alex Weatherby
                                                  Alex D. Weatherby
                                                  Georgia Bar No. 819975
                                                  aweatherby@wpcarr.com

4200 Northside Parkway, NW
Building 10
Atlanta, Georgia 30327
(404) 442-9000
(404) 442-9700 (fax)
www.wpcarr.com




                                       Page 18 of 18
